Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Los tribunales, instituciones integradas y dirigidas por seres humanos, cometen errores. Ello es inevitable. Ahora bien, hay errores que pueden y deben ser evitados por los *661tribunales y sus jueces. Uno de los más graves y lamenta-bles lo es el de “medir con varas distintas” a las partes, personas, o abogados que comparecen ante el foro judicial. Precisamente debido a ello es que cuando se caracteriza a la “dama de la justicia” se le fija una venda sobre sus ojos. El mensaje que se pretende transmitir es que la justicia se imparte, o se dispensa, independientemente de quienes son las personas, o las partes, que comparecen ante el tribunal.
Ello, naturalmente, no constituye una regla inflexible o absoluta. Hay situaciones, o circunstancias, que ameritan trato diferente. No se puede, a manera de ejemplo, tratar igual a un niño que a un adulto; a una persona incapaci-tada que a una normal; la ley provee para atenuantes y agravantes, etc. Esas situaciones, sin embargo, han sido previstas por el legislador y, en consecuencia, el juez cuenta con guías o criterios que le ayudan a ejercer su discreción.
Lo que no se puede tolerar, sin embargo, es que el ma-gistrado, o tribunal, actúe caprichosamente; esto es, que efectivamente trate en forma diferente a unos y otros se-gún le parezca. Dicha actuación caprichosa tiene nombre y apellido: abuso de discreción. En fin, un tribunal de justi-cia no cualifica como tal si, al decidir los asuntos que llegan ante su consideración, no ejercita el inmenso poder que tiene en forma juiciosa y prudente y, por el contrario, “abu-sa” del mismo.
En relación con lo anteriormente expresado, y en lo per-tinente al asunto ante nuestra consideración, no debe ha-ber la menor duda sobre el hecho de que tenemos el poder inherente de sancionar a cualquier litigante, o abogado, que abuse del proceso litigioso radicando recursos frívolos o carentes de méritos. Es más, no sólo tenemos el poder, te-nemos la obligación de así hacerlo.
La radicación de recursos frívolos, entre otros: retrasa innecesariamente la pronta solución de los litigios; le hace perder valioso tiempo al foro judicial, tiempo que éste *662puede dedicar a asuntos verdaderamente meritorios; re-sulta en honorarios y costos adicionales innecesarios para todas las partes envueltas en el litigio, y causa que los integrantes de nuestra profesión adquieran la triste repu-tación de “mercenarios” del Derecho.
En el pasado hemos sido firmes al confrontarnos con recursos frívolos, imponiéndole sanciones económicas al re-presentante legal de la parte que así ha actuado. No puede perderse de vista que, en esta clase de situaciones, el principal responsable lo es precisamente el abogado. Éste es el que se supone que sepa si el caso tiene o carece de méritos.
En ocasiones, no hay duda, nos hemos hecho de “la vista larga”; esto es, nos hemos confrontado con recursos frívolos y, aparte de hacer constar en la resolución denegatoria de los mismos que éstos se deniegan por razón de frivolidad, no hemos impuesto sanción alguna. En los mismos, sin embargo, y por lo menos en cuanto al Juez suscribiente res-pecta, así hemos actuado por entender que se ha tratado de compañeros abogados jóvenes y un tanto inexpertos; lo cual hemos considerado como un “atenuante”.
¿Existen “atenuantes” en el caso ante nuestra conside-ración que ameriten que no impongamos una sanción eco-nómica a la representación legal de la demandada peticio-naria Roche Products, Inc.? Creemos que ño. Es más, en nuestro criterio lo que existen son “agravantes” que hacen, en nuestra opinión, mandatorio que le impongamos severas sanciones a la firma legal —McConnell Valdés— que repre-senta a la peticionaria Roche Products, Inc. y/o a los dos (2) miembros de dicha firma de abogados que suscriben el re-curso radicado.(1)
Realmente resulta difícil imaginarse un recurso más frí-*663volo y carente de méritos que el que estos abogados han radicado en el presente caso. La posición que sostiene la representación legal de la peticionaria Roche Products, Inc. en el mismo resulta ser insostenible e improcedente “por imperativo, o mandato, de ley”. Examinemos, breve-mente, los hechos pertinentes.
HH
En relación con un pleito que la peticionaria Roche Products, Inc. radicara contra el Municipio de Manatí ante la Sala de Arecibo del Tribunal Superior de Puerto Rico —en el cual Roche había impugnado unas notificaciones de de-ficiencias que el Municipio le había hecho respecto al pago de patentes municipales, y estando, todavía, pendiente de resolución por dicho foro la procedencia de unas alegadas deficiencias relacionadas con “negocios financieros” lleva-dos a cabo por Roche— el Municipio de Manatí solicitó la descalificación de un abogado de McConnell Valdés y de ese bufete, por alegada violación a la Ley de Ética Gubernamental.
El tribunal de instancia, luego de la celebración de vista, emitió Resolución de 4 de mayo de 1993, denegando la descalificación solicitada. Inconforme, el Municipio de Manatí recurrió el 24 de mayo de 1993, vía certiorari, ante el extinto Tribunal de Apelaciones en revisión de la men-cionada resolución interlocutoria. Con fecha de 9 de agosto de 1993, una Sala de la Sección Sur del Tribunal de Ape-laciones expidió el recurso de certiorari solicitado, archi-vándose copia de dicha notificación en autos el 13 de agosto de 1993.
Ello, no obstante, el 17 de agosto de 1993 el Tribunal Superior, Sala de Arecibo, declaró con lugar una solicitud de sentencia sumaria que Roche Products, Inc. había radi-cado con anterioridad a plantearse el asunto de la descali-ficación de la representación legal de ésta mediante la cual *664dicho foro judicial resolvió, en su totalidad, el pleito ante su consideración. (2)
Inconforme, el Municipio acudió ante el Tribunal de Apelaciones —mediante "moción urgente en auxilio de ju-risdicción”— solicitando la anulación de la referida senten-cia sumaria. Mediante Orden de 25 de agosto de 1993 el Tribunal de Apelaciones anuló la actuación del Tribunal Superior. Sostuvo dicho tribunal que el foro de instancia había actuado “sin jurisdicción ni autoridad legal para ello”. El referido foro apelativo basó dicha conclusión en que “la expedición de un auto de certiorari, una vez notifi-cado, priva de jurisdicción al tribunal recurrido para seguir actuando en el caso respecto a cualquier asunto razonable-mente relacionado con la controversia objeto del recurso”. Orden de 25 de agosto de 1993, pág. 2.
Roche Products, Inc. acudió —vía certiorari— ante este Tribunal en revisión de la referida orden. En el recurso que a esos efectos radicara su representación legal —el cual es bastante voluminoso— sostuvo que:
1. El Tribunal Superior no carecía de jurisdicción para dic-tar la resolución y sentencia en cuestión porque el manda-miento que le notificaba de la expedición del auto de certiorari aún no había sido diligenciado y no había orden previa alguna de paralización de los procedimientos en instancia.
2. El Tribunal Superior no carecía de jurisdicción para dic-tar la resolución y sentencia en cuestión, aún de haberse expe-dido y notificado el auto porque no había orden previa de para-lización de los procedimientos y la resolución y sentencia no versan sobre el asunto pendiente de revisión de certiorari. Pe-tición de certiorari, pág. 8.
Como veremos, y por las razones y fundamentos que a *665continuación sucintamente expondremos, dichos señala-mientos son totalmente irrelevantes a la correcta solución de la situación procesal ante nuestra consideración. Real-mente constituiría una pérdida de tiempo valioso discutir los mismos.
Independientemente del hecho de que —como sostuvo el extinto Tribunal de Apelaciones— en el caso de autos sea aplicable, por analogía, la norma establecida hace casi treinta (30) años por este Tribunal en Kane v. República de Cuba, 90 D.P.R. 428 (1964) —a los efectos de que la expe-dición de un auto de certiorari por este Tribunal priva de jurisdicción al tribunal recurrido para seguir actuando en el caso respecto a cualquier asunto relacionado con la con-troversia planteada en el mismo— lo cierto es que, a la luz del estado de derecho vigente en nuestra jurisdicción al mo-mento de la ocurrencia de los procedimientos judiciales en controversia, el Tribunal Superior de Puerto Rico, Sala de Arecibo, estaba impedido, por mandato expreso de ley, de dictar sentencia en el caso una vez se radicó, por el Muni-cipio de Manatí, el recurso de certiorari ante el Tribunal de Apelaciones en revisión de la resolución interlocutoria del tribunal recurrido.
Así, clara y específicamente, lo establecía tanto la ley que estableció el Tribunal de Apelaciones, Ley Núm. 21 de 13 de julio de 1992 (4 L.P.R.A. secs. 1, 35, 37-37-1, 61-61a, 121, 191, 231), como el Reglamento del Tribunal de Apela-ciones, promulgado el mismo mediante resolución de este Tribunal de 5 de noviembre de 1992. Veamos.
El Art. 6(h) de la citada Ley Núm. 21 establecía, en lo pertinente, que la “radicación de un auto de certiorari ante el Tribunal de Apelaciones no paralizará los procedimien-tos ante el Tribunal Superior en cuanto a cuestiones no comprendidas en el recurso, pero éste no podrá dictar *666sentencia”. (Énfasis suplido.) 4 L.P.R.A. ant. see. 37. Por su parte, la Regla 20(b) del antes mencionado Reglamento dis-ponía que:
La presentación de un recurso de certiorari contra una reso-lución u orden interlocutoria no paralizará los procedimientos ante el Tribunal Superior en cuanto a los asuntos planteados en el recurso, pero éste no podrá dictar sentencia. (Énfasis suplido.) 4 L.P.R.A. Ap. XXII.
Resulta, en consecuencia, patentemente claro que, una vez el Municipio de Manatí radicó el recurso de certiorari ante el Tribunal de Apelaciones en revisión de la resolución interlocutoria denegatoria de descalificación emitida por la Sala de Arecibo del Tribunal Superior, dicho foro judicial no podía dictar sentencia en el caso hasta tanto se resol-viera el referido recurso. Igualmente claro, por ende, re-sulta ser la conclusión de que la Orden de 25 de agosto de 1993, mediante la cual el Tribunal de Apelaciones anuló la referida sentencia, es una correcta en derecho; razón por la cual el recurso de certiorari que ante este Tribunal radi-cara la peticionaria Roche Products, Inc. en revisión de la actuación del Tribunal de Apelaciones es patentemente frívolo.
rH HH HH
A nuestra manera de ver las cosas, la radicación de re-cursos frívolos ante los tribunales de justicia se debe, en términos generales, a una (1) de tres (3) explicaciones, a saber: crasa incompetencia profesional y/o negligencia en el ejercicio de la profesión; la intención, o necesidad, de cobrarle honorarios innecesarios y excesivos a un cliente adinerado, o la creencia de que se puede engañar al foro *667judicial.(3) Cualquiera que sea la explicación de lo aquí su-cedido —la cual, necesariamente, no tiene que ser una de las tres (3) antes señaladas— somos del criterio que re-sulta procedente en el presente caso, dados los hechos par-ticulares del mismo, la imposición de una severa sanción económica a la firma McConnell Valdés y/o a los abogados que suscribieron el recurso en representación de la misma.
Por las razones antes expresadas, y aun cuando concu-rrimos con la decisión mayoritaria denegatoria del recurso radicado, disentimos de la omisión inexplicada en que in-curre el Tribunal al no imponerle sanciones a la represen-tación legal de la peticionaria Roche Products, Inc.

(1) Aún cuando en la “carátula” del recurso radicado se identifica a los abogados que suscriben el recurso como los Ledos. Samuel T. Céspedes y Ana Matilde Nín, la única que firma el mismo es la licenciada Nín; abogados que, ciertamente, no caen dentro de la categoría a los cuales en el pasado hemos excusado debido a su juventud y poca experiencia en la profesión.


(2) El referido foro judicial había dictado el 14 de febrero de 1992 una “primera” sentencia sumaria parcial mediante la cual resolvió que el Municipio de Manatí carecía de autoridad para imponerle patentes a Roche sobre los ingresos derivados por ésta de sus operaciones manufactureras.
La “segunda” sentencia sumaria que dictó el 17 de agosto de 1993 dispuso de las restantes controversias entre las partes, relativas las mismas a la procedencia jurí-dica de las notificaciones de deficiencias respecto a los alegados negocios financieros de Roche Products, Inc.


(3) Actuación o conducta que, inclusive, puede constituir o desembocar en una violación a los cánones de ética profesional.